Title: Edward Coles to Thomas Jefferson, 30 October 1811
From: Coles, Edward
To: Jefferson, Thomas


          
                   
                  Oct. 30th 1811
          
		   
		   
		   
		   
		   
		   
		   
		   
		   
		   
		  
		  
		   
		   
		  E. Coles presents his respectful compliments to Mr Jefferson, and takes the liberty of informing him, that he received information a few days ago from Mr Lee, the Collector at Salem, that he had received from Mr Baker, our consul at Palma, “the following articles addressed to Th: Jefferson, One Cask of wine, one Box Marble, one Box of olives, and one Bag of Almonds,” and that he shipped them on the 19th of October on board the schooner Jachin, William Silver master for Alexandria to the care of the Collector
        